Citation Nr: 1242424	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from September 1964 to September 1968.  He was stationed in Vietnam from October 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions. 

In September 2012, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder. 

The Veteran has submitted informal claims for service connection for a cardiovascular disorder and a left foot disability.  These matters are referred to the agency of original jurisdiction (AOJ) for development.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issue on appeal.  Specifically, the Veteran contends that he has peripheral neuropathy of his upper extremities that is related to his service-connected diabetes mellitus, type II.  

A May 2007 VA diabetes examination contains information relevant to the Veteran's claim.  Reflexes were 3+ throughout both upper extremities.  Motor and sensory examinations of the Veteran's upper extremities were normal. 
An August 2007 private treatment record contains a normal neurological examination of the upper extremities. 

The Veteran underwent a QTC peripheral nerves examination in July 2009.  
Reflexes were 2+ throughout both upper extremities.  Motor and sensory examinations of the upper extremities were normal.  The examiner diagnosed peripheral neuropathy of the lower extremities only.  (The Board notes that the Veteran is service-connected for peripheral neuropathy of his lower extremities.)  However, the examiner noted that the Veteran exhibited a "stocking glove" presentation.

An August 2010 QTC diabetes examination also contains information relevant to the Veteran's claim.  In particular, the Veteran complained of neuropathy of both upper extremities, which he indicated had not been correctly diagnosed.  Reflexes were 2+ throughout both upper extremities.  Motor and sensory examinations of the upper extremities were normal.  The examiner diagnosed peripheral neuropathy of the lower extremities only but noted that the peripheral nerve examination revealed "a glove stocking neuritis."  

During the September 2012 hearing, the Veteran disputed the facts contained in the July 2009 QTC peripheral nerves examination report.  Specifically, he contends that the examiner did not examine his hands at all.  The Veteran's wife, who apparently was present during the July 2009 VA examination, reiterated this testimony.  The Veteran also testified that the July 2009 examiner was an allergist.  The Board notes that the examination was apparently conducted by a physician with Allergy & Respiratory Care who specializes in internal medicine.  The Board also notes that the "glove-stocking" references contained in the July 2009 and August 2010 examination reports appear to conflict with the findings.  In addition, the Veteran testified that he had first experienced numbness and tingling in his hands four or five years earlier, and that the symptoms had been continuous since that time.  Thus, the Board finds that the 2009 VA peripheral nerves examination is inadequate for adjudication purposes.  Under these circumstances, an additional VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a neurologist to determine the nature and etiology of any peripheral neuropathy of his upper extremities that he may have.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies, to include an electromyography and nerve conduction study, should be performed, and the results of any such tests and/or studies should be annotated in the examination report.  

For any peripheral neuropathy of the upper extremities diagnosed on examination, the examiner should opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II.  [If the Veteran is found to have peripheral neuropathy of an upper extremity that is aggravated by the service-connected diabetes mellitus, the examiner should quantify the approximate degree of aggravation.]

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

2. Then, readjudicate the claim on appeal.  If this claim remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

